Citation Nr: 1327623	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-34 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had 8 years, 6 months, and 5 days of active service, including the verified period from April 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2007, which granted service connection for PTSD and assigned a 10 percent rating, effective October 30, 2002; the Veteran appealed the 10 percent rating.  In September 2012, the appeal was remanded to afford the Veteran a Board hearing.  As indicated in that remand, although not considered by the RO, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2010), the TDIU claim is considered to be part of the appeal in this case.  In March 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a rating in excess of 10 percent for PTSD has been denied in part because other psychiatric conditions, in particular substance abuse disorders, were considered to be solely responsible for a significant portion of the Veteran's psychiatric symptomatology.  The Veteran's representative has raised the issue of service connection for substance abuse as secondary to or aggravated by PTSD.  Because all service-connected psychiatric disorders are rated together, and because this issue would also potentially affect the TDIU issue, the secondary service connection claim is inextricably intertwined with the issue of a higher rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, this issue must be decided, in the first instance, before a final decision as to the issues currently on appeal.  

The Veteran also failed to report for a VA examination scheduled in May 2012.  However, at his Travel Board hearing, he stated that he was willing to report for a VA examination.  Accordingly, a VA psychiatric examination should be scheduled.  The examination must also address the effect the appellant's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  

With respect to the TDIU claim, the Veteran's 10 percent rating for PTSD, his only service-connected disability, does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, if applicable once the service connection and increased rating claims have been decided, the RO must consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter as to his TDIU claim, and ask him to complete and return a TDIU application form.  In addition, in the same or a separate letter, he should be provided with 38 C.F.R. § 3.159(b) notice as to the claim for service connection for substance abuse as secondary to, including by aggravation, service-connected PTSD.

2.  Obtain all VA treatment records from the Hines VAMC dated from March 2013 to the present, including, but not limited to, all mental health clinic and psychiatric clinic records of treatment and/or evaluations.  

3.  Then, schedule the Veteran for an appropriate VA mental disorders examination.  The notice of the examination should be sent to the most recent address of record, as well as to the Veteran's representative.  The notice should include the consequences of the Veteran's failure to report for such examination.  See 38 C.F.R. § 3.655 (2012).  If the Veteran fails to report for the examination, a copy of the notice should be associated with the claims folder.  

4.  If the Veteran reports for the scheduled examination, an appropriate examination should be performed, to determine the following:

(a) Whether the Veteran has any substance abuse disorders, and, if so, whether it is at least as likely as not (50 percent or greater probability) that any such disorder is due to, the result of, or aggravated (increased in severity beyond natural progress) by service-connected PTSD.  

(b) The manifestations and severity of his PTSD, to include the effects of PTSD on employability.  The claims folder must be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported, and a GAF score must be assigned.  
* If the examiner finds that a substance abuse disorder was caused or aggravated by PTSD, the findings and GAF score should include such disability as well.
* If the examiner finds that a substance abuse disorder was not caused or aggravated by PTSD, the examiner should attempt to differentiate the symptoms attributable to any such disorders from PTSD, and the examiner should report all symptoms attributable to PTSD, to include, if feasible, a GAF score based on PTSD symptoms.  

(c) The examiner should offer an assessment as to whether the Veteran is unable to secure or follow substantially gainful employment solely as a result of service connected disability, which currently consists of PTSD.  If the examiner finds that a substance abuse disorder was caused or aggravated by PTSD, the assessment should include symptoms due to such disorder as well.  

For all of the above, a complete rationale must be offered for all opinions set forth in the report.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should first review the claim for service connection for substance abuse, on a secondary basis, in the first instance.  The Veteran and his representative should be furnished with appropriate notice of the decision, and informed of the Veteran's appellate rights.  If the claim is denied, the issue of service connection for substance abuse, as secondary to PTSD, should only be forwarded to the Board if an appeal is properly initiated and perfected.   

5.  Then, the RO should review the claims for an evaluation in excess of 10 percent for PTSD, and entitlement to a TDIU rating, in light of all evidence of record.  If applicable, the RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


